DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2020 has been entered.
Status of Claims
Claim 1 is currently amended. 
Claims 2-10 are originals.
Claim 11 is new. 
Claims 1-11 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered and they are persuasive.
Regarding applicant’s arguments on page 9 “2. The claim recites the combination of additional elements of creating a new application programming interface (API) end-point for the digital advertisement campaign and sending the new API to the computer server system for integration with a digital advertisement. The new API is called every time the digital 
3. The claim as a whole integrates the mental process into a practical application. 
Specifically, the additional elements recite a specific manner of automatically displaying automatically creating and updating a digital display of a digital advertisement campaign for display in a web browser. 
4. Applicants note that the Office did not provide a 2A - Prong 2: Integrated into a Practical Application in the present Office Action. This analysis is now part of the Office's protocol per the cited USPTO memorandum(s).”
The examiner agrees. 
The claims are integrated into a practical application.
	Accordingly, the Examiner withdraws the rejection of the claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 11 “With respect to claim 1(as amended), Applicants respectfully traverse the rejections since the Applicants' claimed combination, as exemplified in claim 6 (as amended), includes the limitation not taught of suggested in Anand or Lunenfeld of: 
"creating a new application programming interface (API) end-point for the digital advertisement campaign; sending the new API to the computer server system for integration with a digital advertisement, wherein the new API is called every time the digital advertisement loads;" 

The examiner respectfully disagrees.
The Examiner, in the present office action, introduced the two new references Rodrigues which teaches “creating a new application programming interface (API) end-point for the digital advertisement campaign;” as explained under the 35 USC § 103 rejection.
The Examiner asserts that the limitation sending the new API to the computer server system for integration with a digital advertisement, wherein the new API is called every time the digital advertisement loads;  is anticipated by Johnson, para. 0052, as follow “Alternately, the OTA system 102 may create these ads dynamically by communicating with an online catalog for the advertised business's online retail website. For example, the OTA system 102 may request one or more data files, including still images, video, and text through an API call to the online catalog. The dynamically created ad may be populated with data previously provided by the advertiser. Conversely, the dynamically created ad may be populated with relevant data identified by the OTA system 102 as being relevant to the target audience” where the OTA system 102 is a server that integrate the API with an existing data provided by advertiser or with relevant data identified by the OTA system 102 as being relevant to the target audience.
Accordingly, the Examiner maintains the prior arts rejections in the present office action.
Claim Objections
Claim 1 is objected to because of the following informality:  Claim 1 recites “the inventor system datastore” it should read “the inventory system datastore”. 
Claim 11 is objected to because of the following informality:  Claim 11 recites “the inventor system datastore” it should read “the inventory system datastore”.
Claim 4 is objected to because of the following informality:  Claim 4 recites “The computerized method of claim wherein the computer server” it should read “The computerized method of claim 3 wherein the computer server”. 
Specification Objections
The specification is objected to because of the following informality:  paragraph 0004 recites “the inventor system datastore” it should read “the inventory system datastore”. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite the limitation “the inventor system datastore”.  There is insufficient antecedent basis for this limitation in the claims. The Examiner suggests this limitation should read “an inventory system datastore”
Claims 2-10 depend from claim 1 and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1-4 are rejected under 35 U.S.C. 103 as being un-patentable over Anand et al. (US 20080140524 A1) in view of Rodrigues et al. (US 20160092173 A1), in further view of Lunenfeld (US 20090171950 A1), and in further view of Johnson (US 20130275210 A1).
Regarding claim 1, Anand teaches A computerized method, useful for automatically creating and updating a digital display of a digital advertisement campaign, comprising: [Anand, para. 0027, Anand teaches “An advertisement generating system 100 for generating smart on-
Anand does not teach, however, Rodrigues teaches creating a new application programming interface (API) end-point for the digital advertisement campaign; [Rodrigues, claim 1, Rodrigues teaches “modifying, by the computing device, the first API endpoint that creates the resource to create a second API endpoint that consumes the resource” indicates creating a new API end-point] 
Anand teaches a system for generating a smart advertisement based on a dynamic file and a configuration file and Rodrigues teaches techniques for enabling seamless RESTful API generation and consumption through a single Channel. Additionally, the instructions come with an indication of an acceptable amount of latency between the event occurring and the instructions being executed. Multiple different actions may be made to execute the instructions based on that indicated latency. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand to incorporate the teaching of Rodrigues by creating new API for an advertisement campaign.  The motivation to combine Anand with Rodrigues has the advantage allowing clients to both create a resource and API for accessing the resource, and then immediately use or consume the API through a single channel of communication with a single component, such as a series of HTTP requests and/or responses sent between an application and an API Generation and Consumption (AGC) module 
Anand in view of Rodrigues does not teach, however, Lunenfeld teaches providing an inventory system, wherein the inventory system comprises a set of inventory volume and prices available for sale; [Lunenfeld, para. 0018, Lunenfeld teaches “The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from different airlines to the same and/or different locations” where the product availability is equivalent to volume and purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites is equivalent to prices available]
Anand teaches a system for generating a smart advertisement based on a dynamic file and a configuration file and Lunenfeld teaches a request executed on a client device to request a metasearch engine to send a plurality of search queries to a plurality of server devices. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues to incorporate the teaching of Lunenfeld by providing inventory consisting of volume and prices.  The motivation to combine Anand in view of Rodrigues with Lunenfeld has the advantage where the client-server multitasking system should be capable of use in a variety of applications, and be capable of information comparison and/or trend analysis of information from the same and/or different sources substantially simultaneously. The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing 
Further, Anand teaches receiving a set of parameters for an advertisement campaign of the inventory from an online advertisement management entity; [Anand, para. 0030, Anand teaches “The smart ads may also be generated based on logged performance metrics data and thus the performance rate of the smart ads may be optimized based on various controllable variables and parameters, such as the user's interest profile, ad campaigns, web page placement, time of serving, graphical components of the smart ads, etc.” Parameters for an advertisement from the advertising entity] communicatively connecting a computer server system, of the online advertisement management entity, for implementing an online display of inventory pricing to the inventor system datastore; [Anand, para. 0007, Anand teaches “a deal server operable to select one or more deals provided by an advertiser based on user profile data and return a dynamic file containing information related to the one or more deals” a server connected to user profile data (datastore)] profiling the inventory to generate a summary of the inventory that fit for purpose based on the set of parameters for the advertisement campaign; [Anand, para. 0006, Anand teaches “selecting one or more deals associated with a smart advertisement campaign based on user profile data, creating a dynamic file containing information related to the one or more deals, identifying a configuration file corresponding to the smart advertisement campaign, and applying the dynamic file and the configuration file to a graphical template to generate a smart advertisement” where creating a dynamic file containing information related to the one or more 
Anand in view of Rodrigues and Lunenfeld does not teach, however, Johnson teaches sending the new API to the computer server system for integration with a digital advertisement, wherein the new API is called every time the digital advertisement loads; [Johnson, para. 0052, Johnson teaches “Alternately, the OTA system 102 may create these ads dynamically by communicating with an online catalog for the advertised business's online retail website. For example, the OTA system 102 may request one or more data files, including still images, video, and text through an API call to the online catalog. The dynamically created ad may be populated with data previously provided by the advertiser. Conversely, the dynamically created ad may be populated with relevant data identified by the OTA system 102 as being relevant to the target audience” where the OTA system 102 is a server that integrate the API with an existing data provided by advertiser or with relevant data identified by the OTA system 102 as being relevant to the target audience]
Anand teaches a system for generating a smart advertisement based on a dynamic file and a configuration file and Johnson teaches systems and methods optimize the creation and effectiveness of web-based advertisements. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues and Lunenfeld to incorporate the teaching of Johnson by integrating the API with a digital advertisement.  The motivation to combine Anand in view of Rodrigues and Lunenfeld with Johnson has the advantage where the dynamically created ad may be populated with data 
Further, Anand teaches, automatically generating the digital advertisement, with the computer server system, by: [Anand, para. 0027, Anand teaches “An advertisement generating system 100 for generating smart on-line advertisements ("smart ads") to online users is described. A smart ad is an advertisement capable of automatically and in real-time adapting itself in content and graphics according to a specific online user, based on one or more interests of the user and available smart advertisement campaigns ("ad campaigns") that match or otherwise relate to the user interests” automatically creating an advertisement] 
Anand in view of Rodrigues an Johnson does not teach, however, Lunenfeld teaches querying the inventory system for a current price of the inventory, determining a Lowest Compliant Price (LCP) for the inventory, defining a set of visually perceptible elements of the digital advertisement to include the current price of the inventory that is above the LCP, [Lunenfeld, para. 0018, Lunenfeld teaches “The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from different airlines to the same and/or different locations” querying inventory for current prices, and determining lowest cost]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues and Johnson to 
Further, Anand teaches and integrating the visually perceptible elements of the digital advertisement [Anand, para. 0006, Anand teaches “and applying the dynamic file and the configuration file to a graphical template to generate a smart advertisement” where a graphical template to generate a smart advertisement is equivalent to an embedded markup coded document that comprises the digital advertisement] 
Anand in view of Rodrigues and Lunenfeld does not teach, however, Johnson teaches and the new API end point into an embeddable markup coded document that comprises the digital advertisement; [Johnson, para. 0052, Johnson teaches “Alternately, the OTA system 102 may create these ads dynamically by communicating with an online catalog for the advertised business's online retail website. For example, the OTA system 102 may request one or more data files, including still images, video, and text through an API call to the online catalog. The 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues and Lunenfeld to incorporate the teaching of Johnson by integrating the API with a digital advertisement.  The motivation to combine Anand in view of Rodrigues and Lunenfeld with Johnson has the advantage where the dynamically created ad may be populated with data previously provided by the advertiser. Conversely, the dynamically created ad may be populated with relevant data identified by the OTA system 102 as being relevant to the target audience [Johnson, para. 0052]
Further, Anand teaches and communicating the digital advertisement to a web browser of a client-side computing device for display in a web page document [Anand, para. 0019, Anand teaches “FIG. 8 is a flow diagram illustrating an exemplary process for generating a smart advertisement and enabling the display of a web page containing the smart advertisement”]. 
Regarding claim 2, Anand in view of Rodrigues, Lunenfeld, and Johnson teaches all of the limitations of claim 1 (as above). Anand in view of Rodrigues and Johnson does not teach, however, Lunenfeld teaches wherein the inventory comprises a plurality of airline tickets related to a search for airline tickets received by an online search engine, [Lunenfeld, para. 0018, Lunenfeld teaches “The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes” airline 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues and Johnson to incorporate the teaching of Lunenfeld by querying airline tickets related to search engine results.  The motivation to combine Anand in view of Rodrigues and Johnson with Lunenfeld has the advantage where the client-server multitasking system should be capable of use in a variety of applications, and be capable of information comparison and/or trend analysis of information from the same and/or different sources substantially simultaneously. The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from different airlines to the same and/or different locations; purchasing of commodities and/or stocks form the same and/or different sites with updates every few seconds and/or minutes [Lunenfeld, para. 0018].
Further, Anand teaches and wherein the query relates to a set of airline flights which depart in a specific future timeframe and on a specific route [Anand, para. 0042, Anand teaches “For example, an airline advertiser may create an ad campaign associated with airline travel from San Jose, Calif. to a variety of cities in the southwest region of the United States and provide deals for particular times and prices for flights from San Jose, Calif. to Las Vegas, Nev., Denver, Colo., etc.” specific time and specific route]. 
Regarding claim 3, Anand in view of Rodrigues, Lunenfeld, and Johnson teaches all of the limitations of claim 2 (as above). Further, Anand teaches wherein the computer server system obtains the search for plurality of airline tickets received by an online search engine [Anand, Abstract, Anand teaches “a request executed on a client device to request a metasearch engine to send a plurality of search queries to a plurality of server devices”]. 
Regarding claim 4, Anand in view of Rodrigues, Lunenfeld, and Johnson teaches all of the limitations of claim 3 (as above). Anand in view of Rodrigues and Johnson does not teach, however, Lunenfeld teaches wherein the computer server system queries the inventory system for a current price of the plurality of airline tickets received by an online search engine [Lunenfeld, para. 0018, Lunenfeld teaches “The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites,” querying inventory for current prices]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues and Johnson to incorporate the teaching of Lunenfeld by querying inventory for current prices.  The motivation to combine Anand in view of Rodrigues and Johnson with Lunenfeld has the advantage where the client-server multitasking system should be capable of use in a variety of applications, and be capable of information comparison and/or trend analysis of information from the same and/or different sources substantially simultaneously. The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from different airlines to the same and/or different locations; purchasing of commodities and/or stocks .

Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over Anand in view of Rodrigues, Lunenfeld, Johnson, and in further view of Cauwenberghs et al. (US 20150348030 A1).
Regarding claim 5, Anand in view of Rodrigues, Lunenfeld, and Johnson teaches all of the limitations of claim 4 (as above). Anand in view of Rodrigues, Lunenfeld and Johnson does not teach, however, Cauwenberghs teaches wherein the inventory datastore comprises a Global Distribution System (GDS) comprising a network that enables automated transactions between travel service providers and a travel agency [Cauwenberghs, para. 0045, Cauwenberghs teaches “In this system, since the merchant 8 is an airline, the procurement request from the account intermediary 6 may be transmitted over a Global Distribution System (GDS) that is known in the travel industry as a network that facilitates transaction between vendors and booking agents in order to provision travel-related goods and services in the airline, hotel, car rental and activity industries”]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues, Lunenfeld and Johnson to incorporate the teaching of Cauwenberghs by providing a Global Distribution System.  The motivation to combine Anand in view of Rodrigues, Lunenfeld and Johnson with Cauwenberghs has the advantage where the GDS provide transaction authorization. “Once the account intermediary 6 has contacted the merchant 8 with the procurement request, indicated by arrow 110, the merRodriguest 8 then constructs a payment transaction and communicates with .

 Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, and in further view of Wertheimer et al. (US 7216085 B1).
Regarding claim 6, Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs teaches all of the limitations of claim 5 (as above). Anand in view of Rodrigues, Johnson, and  Cauwenberghs does not teach, however Lunenfeld teaches wherein the computer server system determines the LCP as a price of an airline ticket [Lunenfeld, para. 0018, Lunenfeld teaches “The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from different airlines to the same and/or different locations” determining lowest cost]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues, Johnson, and Cauwenberghs to incorporate the teaching of Lunenfeld by determining lowest cost.  The 
Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs does not teach, however Wertheimer teaches for which the inventory system has a specified integer number of an airline entity's inventory at an LCP price or lower [Wertheimer, column 4 lines 1-5, Wertheimer teaches “If the competitor does have available seats, the decision logic 18 can determine 46 whether the competitor's available booking codes are at a lower price than those which the availability system 14 indicates the user of the system 10 can offer” where the “competitor's available booking codes are at a lower price” is LCP and “those which the availability system 14 indicates the user of the system 10 can offer” is a specified number of inventory]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs to incorporate the teaching of Wertheimer by having a specific number of .
 
Claims 7-10 are rejected under 35 U.S.C. 103 as being un-patentable over Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, and Wertheimer, and in further view of Thompson et al. (US 20120084807 A1).
Regarding claim 7, Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, and Wertheimer teaches all of the limitations of claim 6 (as above). Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, and Wertheimer does not teach, however Thompson teaches wherein the webpage document comprises a tag associated with a display of the digital advertisement [Thompson, para. 0009, Thompson teaches “The system for interactive video advertising contains a video display capable of displaying an advertisement tag” display of an advertisement tag]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, and Wertheimer to incorporate the teaching of Thompson by displaying of an advertisement tag.  The motivation to combine Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, and Wertheimer with Thompson has the advantage of upon display of an an interaction history archive, in the form of an advertising cart user interface is populated with an interaction history record. The user interface is a graphical user interface, text-based user interface, audible user interface, or combinations thereof. Additionally, in the user interface there are controls that allow data viewing, saving, deleting, sorting, distributing, or combinations thereof [Thompson, para. 0010].
Regarding claim 8, Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, Wertheimer and Thompson teaches all of the limitations of claim 7 (as above). Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, and Wertheimer does not teach, however Thompson teaches wherein the tag triggers a call to the computer server system, of the online advertisement management entity to determine an appropriate content of the digital advertisement to automatically generate when the webpage document is accessed by the web browser of the client-side computing device [Thompson, para. 0017, Thompson teaches “The method for interactive video advertising is a series of steps, including the displaying of video content on a video display wherein an advertisement tag is displayed in conjunction with said video content, the interacting with the system during or after the advertisement tag is displayed, thereby populating an interaction history archive with a record of such interaction, the prioritizing of advertising content based on user preferences, user history, advertising data, marketing parameters, market segmentation analysis, or combinations thereof, the displaying of prioritized advertising content in a user interface, the accessing of the user interface in order to adjust user interface settings or controls, and the distributing of advertising data to other individuals or networks” where the prioritizing of advertising content based on user preferences, user history is a digital advertisement which is automatically generated]
an interaction history archive, in the form of an advertising cart user interface is populated with an interaction history record. The user interface is a graphical user interface, text-based user interface, audible user interface, or combinations thereof. Additionally, in the user interface there are controls that allow data viewing, saving, deleting, sorting, distributing, or combinations thereof [Thompson, para. 0010].
Regarding claim 9, A Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, Wertheimer and Thompson teaches all of the limitations of claim 8 (as above). Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, and Wertheimer does not teach, however Thompson teaches wherein the appropriate content of the digital advertisement is determined based on at least the geographical location of the client-side computing device [Thompson, para. 0035, Thompson teaches “User behavioral data are associated with a user profile 260. These data include information related to recorded interactions with placed products, information about interactions from the user interface 130, how long users remain engaged with advertisements, how users share advertisements and information within their social network 170, what type of advertisements are being saved (or not being saved) for later viewing in the user interface 130, web browser or Internet cookie information, geo-tag information from mobile devices”]
an interaction history archive, in the form of an advertising cart user interface is populated with an interaction history record. The user interface is a graphical user interface, text-based user interface, audible user interface, or combinations thereof. Additionally, in the user interface there are controls that allow data viewing, saving, deleting, sorting, distributing, or combinations thereof [Thompson, para. 0010]. 
Regarding claim 10, Anand in view of Rodrigues, Lunenfeld, Johnson, Cauwenberghs, Wertheimer and Thompson teaches all of the limitations of claim 9 (as above). Further, Anand teaches wherein the system proactively tests prices of inventory so to provide the user with a statistically reliable signal of price elasticity [Anand, para. 0072, Anand teaches “For example, the airline advertiser may compare the success of the airline deal from San Jose, Calif. to Las Vegas, Nev. with another airline deal from San Jose, Calif. to Denver, Colo. or other destinations and adjust the prices, times, flight locations, etc. accordingly” Also, para. 0073 teaches “The advertiser may accordingly increase, decrease, or otherwise alter the target market with respect to the ad campaign” providing price elasticity to users].

Claim 11 is rejected under 35 U.S.C. 103 as being un-patentable over Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs, and in further view of Thompson et al. 
Regarding claim 11, Anand teaches A computerized method useful for automatically creating and updating a digital display of a digital advertisement campaign, comprising: [Anand, para. 0027, Anand teaches “An advertisement generating system 100 for generating smart on-line advertisements ("smart ads") to online users is described. A smart ad is an advertisement capable of automatically and in real-time adapting itself in content and graphics according to a specific online user, based on one or more interests of the user and available smart advertisement campaigns ("ad campaigns") that match or otherwise relate to the user interests” automatically creating and updating advertisement] 
Anand does not teach, however, Rodrigues teaches creating a new application programming interface (API) end-point for the digital advertisement campaign; [Rodrigues, claim 1, Rodrigues teaches “modifying, by the computing device, the first API endpoint that creates the resource to create a second API endpoint that consumes the resource” indicates creating a new API end-point] 
Anand teaches a system for generating a smart advertisement based on a dynamic file and a configuration file and Rodrigues teaches techniques for enabling seamless RESTful API generation and consumption through a single channel. Additionally, the instructions come with an indication of an acceptable amount of latency between the event occurring and the instructions being executed. Multiple different actions may be made to execute the instructions based on that indicated latency. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand to incorporate the teaching of Rodrigues by creating new API for an advertisement campaign.  The motivation to combine 
Anand in view of Rodrigues does not teach, however, Lunenfeld teaches providing an inventory system, wherein the inventory system comprises a set of inventory volume and prices available for sale; [Lunenfeld, para. 0018, Lunenfeld teaches “The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from different airlines to the same and/or different locations” where the product availability is equivalent to volume and purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites is equivalent to prices available]
Anand teaches a system for generating a smart advertisement based on a dynamic file and a configuration file and Lunenfeld teaches a request executed on a client device to request a metasearch engine to send a plurality of search queries to a plurality of server devices. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues to incorporate the teaching of Lunenfeld by providing inventory consisting of volume and prices.  The motivation to combine Anand in view of Rodrigues with Lunenfeld has the advantage where the client-server multitasking system 
Further, Anand teaches receiving a set of parameters or an advertisement campaign of the inventory from an online advertisement management entity; [Anand, para. 0030, Anand teaches “The smart ads may also be generated based on logged performance metrics data and thus the performance rate of the smart ads may be optimized based on various controllable variables and parameters, such as the user's interest profile, ad campaigns, web page placement, time of serving, graphical components of the smart ads, etc.” Parameters for an advertisement from the advertising entity] communicatively connecting a computer server system, of the online advertisement management entity, for implementing an online display of inventory pricing to the inventor system datastore; [Anand, para. 0007, Anand teaches “a deal server operable to select one or more deals provided by an advertiser based on user profile data and return a dynamic file containing information related to the one or more deals” a server connected to user profile data (datastore)] profiling the inventory to generate a summary of the inventory that fit for purpose based on the set of parameters for the advertisement campaign; [Anand, para. 0006, Anand teaches “selecting one or more deals associated with a smart advertisement campaign based on 
Anand in view of Rodrigues and Lunenfeld does not teach, however, Johnson teaches sending the new API to the computer server system for integration with a digital advertisement, wherein the new API is called every time the digital advertisement loads; [Johnson, para. 0052, Johnson teaches “Alternately, the OTA system 102 may create these ads dynamically by
communicating with an online catalog for the advertised business's online retail website. For example, the OTA system 102 may request one or more data files, including still images, video, and text through an API call to the online catalog. The dynamically created ad may be populated with data previously provided by the advertiser. Conversely, the dynamically created ad may be populated with relevant data identified by the OTA system 102 as being relevant to the target audience” where the OTA system 102 is a server that integrate the API with an existing data provided by advertiser or with relevant data identified by the OTA system 102 as being relevant to the target audience]
Anand teaches a system for generating a smart advertisement based on a dynamic file and a configuration file and Johnson teaches systems and methods optimize the creation and effectiveness of web-based advertisements. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before 
Further, Anand teaches, automatically generating the digital advertisement with the computer system, by: [Anand, para. 0027, Anand teaches “An advertisement generating system 100 for generating smart on-line advertisements ("smart ads") to online users is described. A smart ad is an advertisement capable of automatically and in real-time adapting itself in content and graphics according to a specific online user, based on one or more interests of the user and available smart advertisement campaigns ("ad campaigns") that match or otherwise relate to the user interests” automatically creating an advertisement] 
Anand in view of Rodrigues an Johnson does not teach, however, Lunenfeld teaches querying the inventory system for a current price of the inventory, determining a Lowest Compliant Price (LCP) for the inventory, defining a set of visually perceptible elements of the digital advertisement to include the current price of the inventory that is above the LCP, [Lunenfeld, para. 0018, Lunenfeld teaches “The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues and Johnson to incorporate the teaching of Lunenfeld by querying inventory for current prices, and determining lowest cost.  The motivation to combine Anand in view of Rodrigues and Johnson with Lunenfeld has the advantage where the client-server multitasking system should be capable of use in a variety of applications, and be capable of information comparison and/or trend analysis of information from the same and/or different sources substantially simultaneously. The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from different airlines to the same and/or different locations; purchasing of commodities and/or stocks form the same and/or different sites with updates every few seconds and/or minutes [Lunenfeld, para. 0018].
Further, Anand teaches and integrating the visually perceptible elements of the digital advertisement [Anand, para. 0006, Anand teaches “and applying the dynamic file and the configuration file to a graphical template to generate a smart advertisement” where a graphical template to generate a smart advertisement is equivalent to an embedded markup coded document that comprises the digital advertisement] 
Anand in view of Rodrigues and Lunenfeld does not teach, however, Johnson teaches and the new API into an embeddable markup coded document that comprises the digital advertisement; [Johnson, para. 0052, Johnson teaches “Alternately, the OTA system 102 may create these ads dynamically by communicating with an online catalog for the advertised business's online retail website. For example, the OTA system 102 may request one or more data files, including still images, video, and text through an API call to the online catalog. The dynamically created ad may be populated with data previously provided by the advertiser. Conversely, the dynamically created ad may be populated with relevant data identified by the OTA system 102 as being relevant to the target audience” integrating the API with an advertisement]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues and Lunenfeld to incorporate the teaching of Johnson by integrating the API with a digital advertisement.  The motivation to combine Anand in view of Rodrigues and Lunenfeld with Johnson has the advantage where the dynamically created ad may be populated with data previously provided by the advertiser. Conversely, the dynamically created ad may be populated with relevant data identified by the OTA system 102 as being relevant to the target audience [Johnson, para. 0052]
Further, Anand teaches and communicating the digital advertisement to a web browser of a client-side computing device for display in a web page document, [Anand, para. 0019, Anand teaches “FIG. 8 is a flow diagram illustrating an exemplary process for generating a smart advertisement and enabling the display of a web page containing the smart advertisement”]
 Anand in view of Rodrigues and Johnson does not teach, however, Lunenfeld teaches wherein the inventory comprises a plurality of airline tickets related to a search for airline tickets received by an online search engine, [Lunenfeld, para. 0018, Lunenfeld teaches “The client-server multitasking system should be capable of, for example, determining best query results, 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues and Johnson to incorporate the teaching of Lunenfeld by querying airline tickets related to search engine results.  The motivation to combine Anand in view of Rodrigues and Johnson with Lunenfeld has the advantage where the client-server multitasking system should be capable of use in a variety of applications, and be capable of information comparison and/or trend analysis of information from the same and/or different sources substantially simultaneously. The client-server multitasking system should be capable of, for example, determining best query results, with respect to a plurality of search engine results; purchasing and/or price comparisons, viewing and/or reviewing prices/values and trends for different sites, determining lowest costs and lowest cost analyses for wholesale and retail purposes; product availability, e.g., airline tickets, pricing, and ticket availability, from different airlines to the same and/or different locations; purchasing of commodities and/or stocks form the same and/or different sites with updates every few seconds and/or minutes [Lunenfeld, para. 0018].
Further, Anand teaches wherein the query relates to a set of airline flights which depart in a specific future timeframe and on a specific route, [Anand, para. 0042, Anand teaches “For example, an airline advertiser may create an ad campaign associated with airline travel from San Jose, Calif. to a variety of cities in the southwest region of the United States and provide deals for particular times and prices for flights from San Jose, Calif. to Las Vegas, Nev., Denver, Colo., etc.” specific time and specific route] wherein the computer server system obtains the search for plurality of airline tickets received by an online search engine, [Anand, Abstract, Anand teaches “a request executed on a client device to request a metasearch engine to send a plurality of search queries to a plurality of server devices”] 
Anand in view of Rodrigues, Lunenfeld and Johnson does not teach, however, Cauwenberghs teaches wherein the inventory datastore comprises a Global Distribution System (GDS) comprising a network that enables automated transactions between travel service providers and a travel agency, [Cauwenberghs, para. 0045, Cauwenberghs teaches “In this system, since the merchant 8 is an airline, the procurement request from the account intermediary 6 may be transmitted over a Global Distribution System (GDS) that is known in the travel industry as a network that facilitates transaction between vendors and booking agents in order to provision travel-related goods and services in the airline, hotel, car rental and activity industries”]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues, Lunenfeld and Johnson to incorporate the teaching of Cauwenberghs by providing a Global Distribution System.  The motivation to combine Anand in view of Rodrigues, Lunenfeld and Johnson with Cauwenberghs has the advantage where the GDS provide transaction authorization. “Once the account intermediary 6 has contacted the merchant 8 with the procurement request, indicated by arrow 110, the merchant 8 then constructs a payment transaction and communicates with the acquirer 10 via the payment network 20, as indicated by arrow 112, in order to obtain an authorization for the transaction that the account intermediary 6 wishes to make on behalf of the end customer 4. In response, the acquirer 10 authenticates the identity of the account intermediary 6 and communicates with the transaction processor 16, as illustrated by arrow 114, 
Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs does not teach, however Thompson teaches wherein the web page document comprises a tag associated with a display of the digital advertisement, [Thompson, para. 0009, Thompson teaches “The system for interactive video advertising contains a video display capable of displaying an advertisement tag” display of an advertisement tag]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs to incorporate the teaching of Thompson by displaying of an advertisement tag.  The motivation to combine Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs with Thompson has the advantage of upon display of an advertisement tag, the user is thereby prompted for interaction with the system. By interacting with the system after an advertisement tag is displayed, an interaction history archive, in the form of an advertising cart user interface is populated with an interaction history record. The user interface is a graphical user interface, text-based user interface, audible user interface, or combinations thereof. Additionally, in the user interface there are controls that allow data viewing, saving, deleting, sorting, distributing, or combinations thereof [Thompson, para. 0010]
Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs does not teach, however Thompson teaches wherein the tag triggers a call to the computer server system, of the online advertisement management entity to determine an appropriate content of the digital advertisement to automatically generate when the webpage document is accessed by the web browser of the client-side computing device [Thompson, para. 0017, Thompson teaches “The 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs to incorporate the teaching of Thompson by automatically displaying an advertisement based on user interaction.  The motivation to combine Anand in view of Rodrigues, Lunenfeld, Johnson, and Cauwenberghs with Thompson has the advantage of upon display of an advertisement tag, the user is thereby prompted for interaction with the system. By interacting with the system after an advertisement tag is displayed, an interaction history archive, in the form of an advertising cart user interface is populated with an interaction history record. The user interface is a graphical user interface, text-based user interface, audible user interface, or combinations thereof. Additionally, in the user interface there are controls that allow data viewing, saving, deleting, sorting, distributing, or combinations thereof [Thompson, para. 0010].
Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Carter; Jason A. et al. (US 20160328756 A1) because it discloses the computing system causes a web server to include, during a first time period and in a search results list generated by a search engine, an online advertisement having a webpage link for purchasing a product or service. The computing system determines, subsequent to the first time period, that the product or service's availability has been reduced and that an alternative product or service has a greater availability. The computing system identifies a modification for the online advertisement based on the reduced availability. The modification involves replacing the webpage link with an alternative webpage link for purchasing the alternative product or service. The computing system causes the web server to implement the modification by including, during a second time period and in a second search results list from the search engine, the online advertisement with the alternative webpage link, Anand; Shubhasheesh et al. (US 20080140476 A1) because it discloses the smart advertisements may adapt to specific user profile information and available advertising campaign information. The system may select a smart advertisement campaign and one or more deals associated with the smart advertisement campaign that match the user profile. The system may select an appropriate graphical component relating to the smart advertisement campaign and create the smart advertisement by applying the user profile data and deal attributes to the graphical component and display the specific smart advertisement to the user.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.

Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623